Citation Nr: 0031604	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979 and from October 1980 to January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 1997 and September 1998.  The Board notes that, 
although the veteran did not file an explicit notice of 
disagreement with the July 1997 decision, the RO construed a 
statement, which was dated prior to the August 7, 1997, 
notification to him of the denial of his claim, but received 
on August 11, 1997, as a reopened claim, and continued to 
develop the claim until the decision in September 1998.  
Moreover, the veteran submitted numerous items of 
correspondence during this time, which reflected his 
disagreement with the denial of his claim.  In addition, 
where, as here, pertinent evidence is presented or secured 
within one year of the date of the mailing of the notice of 
the initial decision, that evidence must be considered to 
have been filed in connection with that claim.  Muehl v. 
West, 13 Vet. App. 159 (1999).  Accordingly, the September 
1998 decision was based on evidence that is considered to 
have been of record at the time of the July 1997 decision.  
Given these factors, the Board concludes that finality did 
not attach to the July 1997 decision, and the case is 
properly considered on the merits.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  The Board will apply the law cited 
above as this version is clearly more favorable to the 
appellant's claim. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation is amended while a case is 
pending, the version most favorable to the veteran will 
apply).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes reasonable 
efforts to obtain all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; any relevant evidence in 
federal custody, including VA treatment records; and a 
medical examination or opinion where indicated.  Id. 

For a grant of service connection for PTSD, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  Pursuant to 38 C.F.R. § 4.125(a), all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  

The Board notes that the Court has provided detailed guidance 
for the development of claims for service connection for 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  In 
Zarycki, the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of PTSD.  The 
Court analysis divides into two major components:  The first 
component involves the evidence required to demonstrate the 
existence of an alleged stressful event; the second involves 
a determination as to whether the stressful event is of the 
quality required to support the diagnosis of PTSD.

The Board notes that the claims file contains differential 
diagnoses of the veteran's psychiatric pathology, most 
recently diagnosed as PTSD.  A letter dated in October 1997 
from a member of a VA trauma therapy clinic also noted the 
complexity of the veteran's case.  This letter noted that the 
results from a Trauma Symptom Inventory indicated 
symptomatology consistent with those who have a history of 
sexual assault.  The symptoms were consistent with the 
diagnosis of PTSD related to sexual assault.  

However, to date, the veteran has not been provided a VA 
psychiatric examination for PTSD to include an opinion 
whether his condition fits the DSM-IV criteria for PTSD and 
analysis of the sufficiency of the claimed stressor, based on 
available corroborating evidence.  Regarding the stressor, in 
order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  Cohen 
v. Brown, 10 Vet.App. 128, 142 (1997).  

In the decision of Patton v. West, 12 Vet. App. 272 (1999), 
it was held that in a claim of service connection for PTSD as 
a result of personal assault, the development procedures of 
VA's Adjudication Procedure Manual M 21-1, Part III, 
paragraph 5.14(c) (April 30, 1999), must be strictly 
followed.  M 21-1 part III 5.14 (c) addresses the development 
of PTSD claims based on personal assault, noting that because 
personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in- service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.

This case, however, does not suffer from a lack of 
contemporaneous evidence regarding the incident; in point of 
fact, an investigation concerning the incident was conducted 
shortly after it occurred.  However, a crucial question 
exists as to the sufficiency of this episode as a stressor, 
i.e., whether an assault occurred.  For this reason, many of 
the factors set forth in the M 21-1 regarding behavior 
changes that occurred at the time of the incident are 
relevant in this case.  These include, but are not limited 
to, lay statements indicating increased use or abuse of leave 
without an apparent reason such as family obligation or 
family illness; changes in performance and performance 
evaluations; lay statements describing episodes of 
depression, panic attacks or anxiety with no identifiable 
reason for the episodes; increased or decreased use of 
prescription medications; increased or decreased use of over 
the counter medications; evidence of substance abuse such as 
alcohol or drugs; increased disregard for military or 
civilian authority; obsessive behavior such as overeating or 
undereating; unexplained economic or social behavior changes; 
treatment of physical injuries around the time of trauma but 
not reported as a result of the trauma; breakup of a primary 
relationship.  See M 21-1 part III 5.14 (c).  

In June 1997, the veteran attached a stressor statement to 
include a complete copy of the relevant M 21-1 provision, and 
including a lengthy statement regarding the claimed incident, 
as well as other information specified by the M 21-1.  He 
acknowledged that a 15-year timespan passed from the time of 
the incident to the time he was diagnosed with PTSD because 
during the first few years after the incident, he was 
completely embarrassed and humiliated by the whole thing.  He 
attributed his drug and alcohol problems as due to this 
inservice episode.  Also submitted in November 2000 were lay 
statements from his father and his daughter basically 
describing the veteran's ongoing problems with interpersonal 
relationships and his need for psychiatric treatment 
following service.

However, other than those statements, corroborating evidence 
regarding the veteran's behavior after the incident has not 
been received.  Further, his daughter, who was born two 
months after the incident, cannot be considered to have 
personal knowledge as to the veteran's behavior during those 
first few years following the incident.  His father's 
statement was very general, and was focused on the alleged 
stressor, as reported by the veteran, which is not consistent 
with the service department evidence in many respects.  
Specific descriptions of the veteran's behavior during the 
time immediately following, and during the first few years, 
after the incident, would be more useful.  

Consequently, the veteran should be asked to provide more 
specific corroborating information regarding his behavior 
immediately following the incident in service.  Such evidence 
may consist of statements from "a roommate, family member, 
chaplain, clergy or fellow service person" with whom he was 
acquainted before and during the first few years after the 
incident, and should include the writer's personal 
observations regarding any behavior changes noted in the 
veteran.  See Patton. 

In addition, in letters dated in October 2000, the veteran's 
daughter and his father both indicated that the veteran was 
receiving Social Security disability benefits, due to PTSD.  
The records compiled in connection with that determination 
must be obtained, as well as current treatment records.  He 
should be afforded comprehensive examination, to include 
review of M 21-1 in conjunction with the evidence, to 
determine whether he has PTSD due to an inservice personal 
assault, based on the criteria set forth in DSM-IV.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be asked to 
identify all sources of recent treatment 
he received for his claimed PTSD 
disorder.  Copies of complete clinical 
records from all sources identified (not 
already in the claims folder), to include 
VA mental health records dated after 
November 1998, should be secured and 
associated with the claims folder.

2.  The RO should obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the veteran, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto, directly from 
that organization.  These records should 
then be associated with the veteran's 
claims folder.

3.  The veteran should be asked to 
provide corroborating evidence as to his 
behavior immediately, and during the 
first few years, after the claimed 
inservice stressor.  Such corroboration 
may be from anyone who was in a position 
to observe his behavior during that time 
period, such as a roommate, family 
member, chaplain, clergy, fellow service 
person, employer or co-worker, with whom 
he was acquainted before and during the 
first few years after the incident, and 
should include the writer's personal 
observations regarding any behavior 
changes noted in the veteran.  

4.  The veteran should then be scheduled 
for a VA psychiatric examination by a 
panel of two psychiatrists.  If 
practicable, at least one of these 
examiners should have experience in 
assault-related PTSD.  The claims file, 
to include the newly obtained evidence, 
and a copy of this remand, as well as a 
copy of MANUAL M21-1, Part III,  5.14c, 
must be forwarded to the panel and 
reviewed in conjunction with the 
examination.  It is particularly 
important that the entire claims file, 
including the complete report of the 
Naval investigation completed in November 
1981, be thoroughly reviewed.  The 
examiners should be instructed to review 
all the evidence on record, to include 
the veteran's assertions regarding the 
stressor, as compared to the assertions 
made during the inservice investigation.  
The examiners should also comment upon 
the presence or absence of behavioral 
changes immediately after the incident, 
such as those set forth in M 21-1 part 
III 5.14(c)(4)(7) and their significance 
to the ultimate conclusions.  If the 
veteran is diagnosed with PTSD, the 
examiners should be requested to explain 
the sufficiency of each specific stressor 
relied upon for the diagnosis, the basis 
for the conclusion that such stressor was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed 
inservice stressor(s) and his current 
symptomatology.  The complete rationale 
must be given for any opinion expressed 
and the foundation of all conclusions 
should be clearly set forth.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 9 -


